RESPONSE TO AMENDMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1, 3, 6–8, 12, 14, 17–21, 23, 24 and 26–31 are pending.
Claims 26–31 are new.
Claims 2, 4, 5, 9–11, 13, 15, 16, 22 and 25 are canceled.
Response to Arguments
Applicant’s arguments, see pages 11 and 12, filed 2/1/2022, with respect to rejection of claims 1, 3, 6–8, 12, 14, 17–21, 23 and 24 have been fully considered and are persuasive. The rejection is withdrawn.
Examiner’s Comment/Allowable Subject Matter
Claim 1, 3, 6–8, 12, 14, 17–21, 23, 24 and 26–31 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fuller et al. (2015/0370603) discloses methods for execution of parallel distributed job within a cluster and reconfiguring job parameters based on determined job performance impact on itself (see ¶¶4-5);
Karanam et al. (2011/0191781) discloses methods for determination of resource allocation in distributed computing environments based on optimal resource configuration using a set of pre-determined parameters for completing said assigned task (see ¶¶3, 30);
Dirac et al. (10,257,275) discloses modification of tuning parameters for nodes of cluster configured for a particular distributed application; and
Dolas et al. (10,355,946) discloses methods of systems for components utilizing computing resources in order for a cluster to carry out future workload using planned projection of needs and usages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DAE KIM/
Examiner, Art Unit 2458                                                                                                    

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458